In re Nixon, Samuel; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW89 2915; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E”, No. 2-80-297.
The relator represents that the district court has failed to act timely on a motion for the price of untranscribed trial testimony he claims to have filed on or about November 3, 1989. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the relator’s motion which is herewith transferred to the district court.